United States Court of Appeals
                     For the First Circuit

No. 18-1009

                      GEORGE P. CONDURAGIS,

                      Plaintiff, Appellee,

                               v.

  PROSPECT CHARTERCARE, LLC, d/b/a CHARTERCARE HEALTH PARTNERS;
 PROSPECT CHARTERCARE PHYSICIANS, LLC, d/b/a CHARTERCARE MEDICAL
                           ASSOCIATES,

                     Defendants, Appellants.




          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. John J. McConnell, U.S. District Judge]



                             Before

                       Howard, Chief Judge,
               Selya and Thompson, Circuit Judges.



     Jillian S. Folger-Hartwell, with whom Alexsa A. Marino and
Littler Mendelson, P.C. were on brief, for appellants.
     Richard A. Sinapi, with whom Joshua D. Xavier and Sinapi Law
Associates, LTD. were on brief, for appellee.



                        November 30, 2018
             THOMPSON, Circuit Judge.        The facts giving rise to this

case are familiar to the parties and reported in the district

court's order.         So a simple CliffNotes summary suffices for

purposes of this opinion — an opinion that is a companion to our

decision released today, Britto v. Prospect Chartercare, LLC, ___

F.3d ___ (1st Cir. 2018) [No. 18-1009], knowledge of which is

assumed.

             Plaintiff sued Defendants in federal court, basically

alleging that they fired him in violation of the Family Medical

Leave Act and the Rhode Island Parental and Family Medical Leave

Act.   Defendants later asked the district court to dismiss the

case   and    compel    arbitration       based    on     the    parties'     signed

arbitration agreement.         Concluding, however, that the agreement

failed for lack of consideration, the court denied the motion.

             According to the district court, the parties' mutual

promise to arbitrate constituted insufficient consideration to

support the arbitration agreement, because Defendants reserved the

right in an offer letter to change Plaintiff's employment terms,

like   submitting      disputes      to    arbitration,         at     any   time   —

circumstances, the court said, that made Defendants' promise to

arbitrate    illusory.     The    district        court   also       concluded   that

Defendants' offer to keep Plaintiff on as an at-will employee,

made   at    the   time   of   the    agreement's         signing,      constituted

                                     - 2 -
insufficient consideration as well — a conclusion, the court added,

driven by a Rhode Island trial court opinion, D. Miguel & Son Co.

v. Barbosa, No. C.A. 84-3186, 1985 WL 663146 (R.I. Super. Ct. Mar.

11, 1985).1

               Defendants now appeal.        And we review de novo.            See,

e.g., Nat'l Fed'n of the Blind v. Container Store, Inc., 904 F.3d
70, 78 (1st Cir. 2018).          Without deciding whether Defendants'

rights reservation made their arbitration promise illusory and

thus       inadequate   consideration,      we   hold    that   their   offer    of

continued      at-will   employment    is    valid      consideration    for    the

agreement, given a Rhode Island Supreme Court opinion, Oken v.

Nat'l Chain Co., 424 A.2d 234 (R.I. 1981) — a holding compelled by

our Britto decision, ___ F.3d at ___ [slip op. at 15-16].                Just as

it did for the Britto plaintiff, Oken rejects the very arguments

Plaintiff briefed to us here.         And there is no reason to repeat in

these pages what we wrote in Britto.2



       1
       All agree that Rhode Island contract law controls whether a
valid arbitration agreement exists here.
       2
       It is worth mentioning — because nothing like this happened
in Britto — that at oral argument Plaintiff for the first time
suggested that if Oken remains "good law," it is only for the
notion that at-will employment is adequate consideration for
modified commission agreements — in other words, Oken's holding
about at-will employment does not apply to any other type of
agreement, at least in Plaintiff's mind. Putting aside that we
see nothing overruling Oken or forbidding its application to
arbitration agreements more broadly, we fall back on the familiar
rule that, "except in extraordinary circumstances, arguments not
                               - 3 -
            A couple of loose ends remain to be tied up, however,

and we are done.

            First, Plaintiff moved in this court to supplement the

record   with    pages    from       an   employee   handbook     that       he   says

"reinforces" his and the district court's view that Defendants

"retained the right to change the terms and conditions of [his]

employment at any time, including the [a]rbitration [a]greement."

Because consideration of the handbook would make no difference to

the result we just reached, we deny the motion.                       See Riley v.

Rivers, 710 F. App'x 503, 504 (2d Cir. 2018) (summary order).

            Second,      in   the     conclusion     section    of     his    brief,

Plaintiff   suggests      for    the      first   time   that   the     arbitration

agreement   is   "procedural[ly]            unconscionabl[e]"     and    therefore

unenforceable     because       of    the    circumstances      surrounding       the

agreement's signing, at least as he "recalls" the circumstances.

And he asks us to remand "for limited discovery" so he can flesh

out his recollection, which would then allow the district court to

resolve "the issue of procedural unconscionability."                      Not only

does he fail to give us a legal basis for how we can order discovery



raised in a party's initial brief and instead raised for the first
time at oral argument are considered waived." United States v.
Pulido, 566 F.3d 52, 60 n.4 (1st Cir. 2009) (quoting United States
v. Giggey, 551 F.3d 27, 36–37 (1st Cir. 2008)).      And Plaintiff
offered no reason to think this case warrants an exception to that
general rule.
                                          - 4 -
in the circumstances of this case, he also does not explain how —

in addition to being procedurally unconscionable — the agreement

is substantively unconscionable. See Britto, ___ F.3d at ___ [slip

op. at 19] (noting that Rhode Island law holds "a contract is

unenforceable     if   it   is   both   procedurally    and   substantively

unconscionable").      And so we deem the argument waived.         See Town

of Norwood v. Fed. Energy Regulatory Comm'n, 202 F.3d 392, 405

(1st Cir. 2000) (stressing that "developing a sustained argument

out of . . . legal precedents" is a litigant's job, not ours); see

also Muñiz v. Rovira, 373 F.3d 1, 8 (1st Cir. 2004) (emphasizing

that a party waives an argument by presenting it "to us in skeletal

form, without citation to any pertinent authority").

            The   bottom    line:       We   deny   Plaintiff's   motion   to

supplement, reverse the decision of the district court, and remand

the case with instructions to grant Defendants' motion to dismiss

and compel arbitration.      Costs to Defendants.       See Fed. R. App. P.

39(a)(3).




                                    - 5 -